United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2012 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 1-34167 54-1817218 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (703) 984-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On August 24, 2012, ePlus inc. (the “Company”) entered into a pre-arranged Rule 10b5-1 written trading plan (the “Trading Plan”) to facilitate the repurchase of its shares of common stock, in conformity with the provisions of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended. A broker selected by the Company will have the authority under the terms and limitations specified in the Trading Plan to repurchase shares on the Company’s behalf in accordance with the terms of the Trading Plan.The Trading Plan, which will facilitate the Company’s share repurchase program, will go into effect September 16, 2012, and may be terminated by the Company at any time.The Trading Plan enables the Company to continue to repurchase shares without suspension for self-imposed trading blackout periods.The shares to be repurchased under the Trading Plan would be purchased in accordance with and subject to the limitations of the stock repurchase program announced in our press release on August 13, 2012. After the expiration of the Trading Plan, the Company may from time to time enter into subsequent trading plans under Rule 10b5-1 to facilitate the repurchase of its common stock pursuant to its share repurchase program.Information regarding share repurchases will be available in the Company’s periodic reports on Form 10-Q and 10-K filed with the Securities and Exchange Commission as required by the applicable rules of the Exchange Act. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ePlus inc. By: /s/ Elaine D. Marion Elaine D. Marion Chief Financial Officer Date: August 29, 2012
